

EXHIBIT 10.1


SUMMARY OF 2011 BONUS PLAN FOR CERTAIN EXECUTIVE OFFICERS AND KEY MANAGEMENT
EMPLOYEES




On February 7, 2011, upon the recommendation of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of Metropolitan Health
Networks, Inc. (the “Company”), the Board established the target bonus amounts
and the performance criteria applicable to the Company's 2011 bonus plan for
certain executive officers and key management employees (the “Bonus Plan”).


The Bonus Plan is a performance-based, cash incentive plan designed to promote
the interests of the Company and its shareholders by providing employees with
financial rewards upon achievement of specified individual and team business
objectives, as well as helping the Company attract and retain key employees.


In addition to other participants, each of the Company’s Chief Executive
Officer, Chief Financial Officer, President and Chief Operating Officer and
General Counsel are eligible to participate in the Bonus Plan (the “Applicable
Executive Officers”) subject to his employment with the Company as of December
31, 2011.


The Bonus Plan focuses not only on the Company’s earnings, but also on
achievement of other goals and objectives of the Company.  Under the Bonus Plan,
the goals and objectives are framed in the following five pillars:  People,
Service, Quality, Finance and Growth. For each Applicable Executive Officer,
each goal and objective is weighted and the cumulative weighting of the goals
and objectives within each pillar are indicated below:
 

 
Pillar
Weighting Percentage
   
People
5%
   
Service
10%
   
Quality
10%
   
Finance
50%
   
Growth
20%
 

 
The foregoing percentages add up to a total of 95%, with the remaining 5% being
reserved for the Chief Executive Officer’s recommendation and the Committee’s
consideration.


Pursuant to the Bonus Plan, each goal and objective is scored on a scale of
1-to-5(with 3 being the target goal).


The Finance pillar is the pillar with the highest weighted percentage and the
sole performance goal within such pillar is the Company’s income before income
taxes for the year ending December 31, 2011 (“2011 IBIT”).


To score the results for an Applicable Executive Officer, the points earned for
each goal are multiplied by the weighting percentage for that goal.  The
resulting numbers are added together for all of the goals, producing a number
between 0 and 5.  The bonus earned is then calculated based on the following
scale:
 

 
Score
Percent of Target Bonus
   
1
0%
   
2
30%
   
3
100%
   
4
150%
   
5
200%
 

 
 
 

--------------------------------------------------------------------------------

 
 
For any bonus to be paid to an Applicable Executive Officer under the Bonus
Plan, the Applicable Executive Officer must score a number higher than a “1”
(the “Threshold Goal”).  Provided the Threshold Goal is satisfied, the Executive
Officers shall receive some level of bonus.


Each Executive Officer is entitled to receive a bonus (the “Target Bonus”) equal
to the percentage of their respective base salary set forth below.
 

 
Title
Percentage of Base Salary at Target
   
Chief Executive Officer
70%
   
Chief Financial Officer
50%
   
President and Chief Operating Officer
50%
   
General Counsel
40%
 



Bonus percentages are scaled ratably between whole digit scores.  By way of
example, if the Chief Financial Officer scores a combined 3.18 for all goals,
the total percentage of the Target Bonus would be 100% plus 9% (.18 times
150-100 = 9) or 109%.  The bonus award would be 109% of the Target Bonus, which
in the case of the Chief Financial Officer is 50% of his salary.


Bonuses under the Bonus Plan are anticipated to be paid once the Company
completes the audit of its financial statements for the fiscal year ending
December 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 